Citation Nr: 0430403	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  04-08 619	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for loss of teeth 8 and 
9 due to trauma.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty in the military from 
September 1957 until retiring in February 1980.  

In September 1999, the veteran's claims file was transferred 
to the Newark, New Jersey, Department of Veterans Affairs 
(VA) Regional Office (RO).

The current appeal to the Board of Veterans' Appeals (Board) 
arose from September 2000 and subsequent RO rating decisions.

A personal hearing was held before the undersigned Veterans 
Law Judge (VLJ) of the Board in June 2004.  A transcript of 
the proceeding is of record.  During the hearing, the veteran 
requested an additional 90 days to submit evidence pertaining 
to his claims.  And in August 2004, he submitted the 
additional evidence, as promised, and waived his right to 
have the evidence initially considered by the RO.  So the 
Board will consider this evidence in the first instance.  
See 38 C.F.R. § 20.1304(a) (2004).

For the reasons discussed below, the Board is reopening the 
claim for service connection for a gastrointestinal disorder.  
Unfortunately, however, this claim, as well as the dental 
claim, must be further developed before a decision can be 
made on the merits.  So these claims are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.




FINDINGS OF FACT

1.  In June 1980, the RO denied the veteran's claim for 
service connection for amebic dysentery because there was no 
current diagnosis of the condition; in June 1980, the RO sent 
him a letter notifying him of that decision and apprising him 
of his procedural and appellate rights, and he did not file a 
timely appeal.

2.  In July 1982 and November 1982, the RO denied the 
veteran's claim for service connection for a gastrointestinal 
disorder because his gastroenteritis in service was acute and 
transitory and resolved with no residuals noted on separation 
examination; in December 1982, the RO sent him a letter 
notifying him of the November 1982 decision and apprising him 
of his procedural and appellate rights, and he again did not 
file a timely appeal.

3.  Some of the additional evidence received since that 
November 1982 decision, however, indicates the veteran has a 
current gastrointestinal disorder and suggests it may be 
related to his service in the military; so this additional 
evidence is so significant that it must be considered in 
order to fairly decide the merits of his claim.


CONCLUSIONS OF LAW

1.  The November 1982 decision denying service connection for 
a gastrointestinal disorder is final and binding on the 
veteran based on the evidence then of record.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104 (2004), 20.1103 (2004).

2.  New and material evidence has been received since that 
November 1982 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001 & 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Gastrointestinal Disorder

As mentioned, a June 1980 decision denied service connection 
for amebic dysentery because there was no current diagnosis 
of the condition.  The veteran's service medical records 
(SMRs) noted that he was treated many times for 
gastrointestinal complaints, and parasitology tests were 
negative for the presence of amoebae.  An April 1980 VA 
examination diagnosed past history of amebic dysentery.  He 
was notified of this decision and of his appellate rights in 
a letter dated later that month.  However, he did not appeal 
this decision.  

In June 1982, the veteran submitted treatment records 
pertaining to acute gastroenteritis while in service.  In a 
July 1982 decision, the RO denied service connection for a 
gastrointestinal disorder because his gastroenteritis in 
service was acute and transitory with no residuals noted on 
separation examination.  On July 22, 1982, he was sent a 
letter denying service connection for a gastrointestinal 
disorder.  On July 26, 1982, he was sent a letter requesting 
that he complete authorizations for the release of medical 
records to obtain pertinent evidence regarding his 
gastrointestinal condition.  

A November 1982 confirmed rating decision again denied 
service connection for a gastrointestinal condition because 
the additional medical evidence noted that the veteran was 
hospitalized for one day in service in August 1970 due to 
vomiting and diarrhea.  Gastroenteritis was diagnosed.  The 
condition was believed to have been due to food poisoning.  
The RO noted that the veteran's wife and son also became ill 
at that time.  The RO concluded that the veteran's condition 
was acute and transitory with no residuals.  The confirmed 
rating decision noted that the veteran was sent Form Letter 
(FL) [21]-103, which notified him of this decision and of his 
appellate rights in a letter dated in December 1982.  
However, he did not appeal this decision.  



Since the veteran did not timely appeal the RO's November 
1982 decision, it is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  So this, in turn, means there 
must be new and material evidence since that decision to 
reopen his claim and warrant further consideration of it on a 
de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's November 1982 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate them de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

For claims, as here, filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for the last 
final disallowance of the claim."  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  In the Hodge decision, however, the 
Federal Circuit Court noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the Veterans Claims Assistance Act 
(VCAA), the Board need only consider whether new and material 
evidence has been submitted to reopen the claim and, if so, 
may proceed directly to adjudicate the claim on the full 
merits assuming the VCAA notice and duty to assist 
requirements have been satisfied.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 
1 (1998).

The VCAA, incidentally, has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  And 
the implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

In September 1999, the veteran filed a petition at the RO to 
reopen his claim for service connection for a 
gastrointestinal disorder.  And in support of his petition, 
he subsequently submitted private medical records from the 
Princeton Medical Center noting treatment in November 1993 
for intractable vomiting and gastroenteritis.  No obstruction 
was found on x-ray.  He was also treated for the same 
conditions at that facility in March 1994.  No obstruction 
was found on x-ray.  

In July 1995, the veteran was treated for possible food 
poisoning, apparently contracted at a wedding he attended 
where the food was left outdoors for a prolonged period.  In 
November 1995, he was treated for acute gastritis.  

The veteran also submitted private medical records from Gary 
P. Forester, M.D.  The veteran underwent colonoscopy and 
biopsy in June 1998.  Colonoscopy was basically noted as 
normal, but two polyps were biopsied and found to have been 
hyperplastic.  

The veteran was again treated for vomiting and diarrhea in 
September 1998.  

A VA examination was conducted in June 2003.  The veteran 
recounted his episodes of gastroenteritis in service.  He 
also stated that he has had 5 episodes of gastroenteritis in 
the past 15 years.  The examiner noted that the veteran did 
not have any symptomatology at the time.  A double contrast 
upper gastrointestinal series was normal.  The examiner 
stated that the veteran's gastrointestinal studies have been 
normal since service.  The impression was negative 
examination.  

A letter from Dr. Forester dated in July 2004 is of record.  
The physician stated that he reviewed the veteran's service 
medical records noting the many instances of gastrointestinal 
illness and that it was as likely as not that his chronic 
gastrointestinal illness is related to his military service.

This additional evidence, received since the RO last denied 
the claim in November 1982, is particularly significant and 
new and material as this is the first competent medical 
evidence of record suggesting the veteran has a current 
gastrointestinal disorder as a consequence of his military 
service.  Dr. Forester's letter is accepted as credible for 
the limited purpose of determining whether the claim should 
be reopened, and the probative value of this statement, in 
relation to the other evidence of record perhaps against the 
claim, is not at issue when determining whether the 
additional evidence is new and material to the case.  Indeed, 
as alluded to earlier, the credibility of the evidence 
supporting the claim is presumed as mandated by the holding 
in Justus.  Only once the claim is reopened may this be 
called into question.



Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for a gastrointestinal disorder.  But while this evidence is 
sufficient to reopen the claim, it is insufficient to grant 
service connection as the opinion by the VA examiner who 
conducted the June 2003 examination noted that the veteran 
did not have a current gastrointestinal disorder.  In 
addition, Dr. Forester conducted a colonoscopy and biopsy in 
June 1998 and noted that the veteran had a basically normal 
colon.  So upon reopening the claim, additional development 
and another examination is needed to resolve this critical 
issue.  See 38 U.S.C.A. § 5103A(d) (West 2002).

As also briefly mentioned earlier, on November 9, 2000, the 
President signed into law the VCAA.  And although § 3.156 was 
revised as a consequence and contains a slightly different 
definition of what constitutes new and material evidence, 
this change only applies to petitions to reopen that were 
filed on or after August 29, 2001.  The veteran petitioned 
the RO to reopen his claim in September 1999, years prior to 
this delimiting date, and that is why his case was considered 
under the former regulation.  Moreover, since the Board is 
reopening the claim and ordering further development of it 
before actually making a decision on the merits, any further 
discussion of the VCAA's duty to notify and assist provisions 
would be a bit premature at this juncture, until the RO has 
had an opportunity to complete the development requested and 
consider the additional evidence submitted in support of the 
claim and make a determination on whether it favorably 
affects the outcome.


ORDER

As new and material evidence has been received, the claim for 
service connection for a gastrointestinal disorder is 
reopened.  The appeal is allowed to this extent, and this 
extent only, subject to the further development discussed 
below.




REMAND

Gastrointestinal Disorder

Since new and material evidence has been received, VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 2002).  "In a 
claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i) 
(2004).  An examination is needed to determine whether it is 
just as likely as not the veteran has a current 
gastrointestinal disorder (because, at present, there are 
several conflicting opinions concerning this).  And if it is 
determined that he has a current gastrointestinal disorder 
(i.e., a 50 percent or greater probability), then an opinion 
also is needed concerning whether his current 
gastrointestinal disorder is at least as likely as not 
related to his service in the military.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .") Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Dental Condition, as a Residual of Dental Trauma

The veteran alleges that he is entitled to service connection 
for Teeth 8 and 9 because they were lost in service, in 1962, 
due to a training accident.  The Board notes that he 
underwent several dental examinations and treatment in 
service from the late 1950s to 1962.  For example, in July 
1958, his crowns of Teeth 8 and 9 were noted as unserviceable 
and he was given new crowns.  In June 1962, he was afforded a 
dental examination and "frac teeth # 8, 9" was noted; these 
teeth were extracted, and he was fitted with a bridge.



The veteran recently submitted a statement from Michael R. 
Cortese, D.M.D., as support for this claim.  Dr. Cortese 
described the treatment he had rendered, performed in 1999, 
which included repairing the permanent bridge for 
Teeth 8 and 9 (initially anchored just using Teeth 7 and 10, 
but now using Teeth 6 and 11 as abutments as well).  Dr. 
Cortese also recounted the veteran's history of having the 
bridge initially fitted while in service.

Since, however, the veteran's service medical records do not 
show treatment for dental injury sustained to these specific 
teeth in a training accident, as alleged, a VA dental opinion 
is needed to determine if it is at least as likely as not 
that he sustained trauma to Teeth 8 and 9 in service in the 
alleged June 1962 incident.  See 38 C.F.R. § 3.159(c)(4)(i) 
(2004).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a gastrointestinal 
disorder or a dental condition 
since 1999.  Explain to him this only 
refers to records of treatment that are 
not already on file.  With his 
authorization, obtain records from each 
health care provider he identifies.  

2.  After the above development has been 
completed, schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that he has a 
current gastrointestinal disorder and, if 
so, whether it is at least as likely as 
not related to his military service.  And 
to facilitate making this determination, 
have the examiner review the relevant 
evidence in the claims file, especially 
including a copy of this remand, 
the July 2004 statement from Gary 
Forester, M.D., and the report of the 
veteran's June 2003 VA GI examination.  
Have the designated examiner discuss the 
rationale for his/her medical opinion, to 
resolve the conflicting opinions 
currently of record.

3.  Also schedule the veteran for an 
appropriate VA examination to obtain a 
dental opinion indicating whether it is 
at least as likely as not that he 
sustained trauma to Teeth 8 and 9 in 
service in June 1962.  Have the 
designated examiner discuss the rationale 
for his/her dental opinion based on a 
review of the relevant evidence in the 
claims file, including a complete copy of 
this remand.

4.  Then readjudicate (on a de novo 
basis) the veteran's claim for service 
connection for a gastrointestinal 
disorder, as well as his claim for 
service connection for loss of Teeth 8 
and 9 due to dental trauma.  If benefits 
are not granted to his satisfaction, send 
him and his representative a supplemental 
statement of the case and give them time 
to respond to it.

The case should then be returned to the Board, if otherwise 
in order.  The purposes of this REMAND are to further develop 
the record and to accord the veteran due process of law.  By 
this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



